per curiam:
El 6 de diciembre de 1999, la Comisión de Ética del Colegio de Abogados de Puerto Rico (en adelante Colegio de Abogados) notificó y requirió a la Leda. Luz A. Fernández Pacheco, la contestación a una querella presen-tada en su contra el 15 de noviembre de 1999. La Comisión de Ética de dicha institución le remitió a la licenciada Fer-nández Pacheco varias cartas para que contestara la queja. Éstas fueron enviadas el 24 de enero, el 28 de febrero, el 20 de marzo y el 3 de mayo de 2000.
En vista de que la abogada no contestó, el 9 de junio de 2000 el Colegio de Abogados, a través de su Oficial Inves-tigadora, compareció ante nos mediante “Moción Informa-tiva de Incumplimiento de Querella” y nos solicitó la acción que estimáramos pertinente.
Mediante Resolución de 13 de julio de 2000 le concedi-mos a la licenciada Fernández Pacheco quince (15) días para contestar los requerimientos del Colegio de Abogados, comparecer ante este Foro y exponer las razones por las cuales no debíamos sancionarla por la “conducta a que hace referencia el Colegio de Abogados”. También le aper-cibimos que su incumplimiento podía conllevar acciones disciplinarias en su contra. Dicha resolución fue notificada a través de los alguaciles de este Tribunal el 4 de agosto.
No obstante lo anterior, el 25 de octubre de 2000 el Co-legio de Abogados, mediante Moción Informativa, nos in-*533dicó que aún la licenciada Fernández Pacheco no ha cum-plido con nuestros requerimientos.
r-H
Reiteradamente hemos expresado que los abogados tienen la ineludible obligación de responder diligentemente a nuestros requerimientos en relación con la investigación de una queja en su contra. La indiferencia del abogado al no responder a los requerimientos de este Tribunal podría acarrear la imposición de severas sanciones disciplinarias. In re Corujo Collazo, 149 D.P.R. 857, 859 (1999); In re Ron Menéndez, 149 D.P.R. 105, 107 (1999); In re López López, 149 D.P.R. 82, 83 (1999).
También hemos expresado que, aunque nos corresponde en última instancia determinar las medidas disciplinarias, la desatención y el craso incumplimiento de un abogado con los requerimientos de la Comisión de Etica Profesional del Colegio de Abogados, en la investigación de una queja en su contra, es como no contestar nuestros requerimientos, y podría tener como consecuencia la imposición de sanciones disciplinarias. In re Rivera Rodríguez, 147 D.P.R. 917, 922-923 (1999); In re Negrón Negrón, 146 D.P.R. 928, 929-930 (1999).
Como demuestra este caso, la licenciada Fernández Pacheco ha hecho caso omiso no sólo a los requerimientos del Colegio de Abogados, sino también a nuestra Resolución de 13 de julio de 2000, desafiando así nuestras advertencias.
Por todo lo antes expuesto, se suspende indefinidamente a la Leda. Luz Alba Fernández Pacheco del ejercicio de la profesión de abogado y hasta que otra cosa disponga el Tribunal. Se le impone el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representán-dolos, les devuelva cualesquiera honorarios recibidos por trabajos no realizados e informe oportunamente de su sus-pensión a los distintos foros judiciales y administrativos *534del país. Además deberá certificarnos en treinta (30) días el cumplimiento de estos deberes, notificando también al Pro-curador General. Finalmente, el Alguacil de este Tribunal deberá incautarse de la obra y sello notarial de la abogada suspendida, debiendo entregar éstos a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e informe.

Se dictará la correspondiente sentencia.

Los Jueces Asociado Señores Rebollo López y Corrada Del Río no intervinieron.